Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 27 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10439445 and 9762092 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 8-11, 13-21, as filed 18 May 2021, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power reception apparatus for detecting foreign objects having secondary coil and power measurement circuit arranged and operated with corresponding wireless power transmission apparatus providing an amount of wireless power which was requested, the power measurement circuit configured to "during a reception of wireless power from the wireless power transmission apparatus, measure a plurality of measured power values indicative of an amount of power received from the wireless power transmission apparatus, and detect that a foreign object has been placed in proximity of either the secondary coil or the primary coil during reception of the wireless power based on the plurality of measured power values being different from the requested amount of wireless power by at least a threshold for at least two consecutive measured power values". As previously discussed Azancot teaches wireless power receivers generally measuring received 
Claims 9-11, 13-15 are allowed for being dependent on claim 8.
Claim 16 recites a method for detecting foreign objects comprising operating essentially the same components in the same manner as recited in claim 8 to detect foreign object, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 8 above.
Claims 17-21 are allowed for being dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836